In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00096-CR




          IN RE MILTON EDWARD GRIGGS




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                        MEMORANDUM OPINION
       Milton Edward Griggs is currently serving a 300-day sentence for failure to identify

himself while being a fugitive from justice. Unfortunately, Griggs’ wife recently passed away and

was allegedly cremated without his or his family’s knowledge. In order to see to the preservation

and distribution of her estate and other post-funeral matters, Griggs asks this Court to order the

Hunt County Jail or Sheriff Randy Meeks to grant him an emergency furlough from confinement

in the Hunt County Jail. We interpret Griggs’ pleading as a petition for a writ of mandamus and

dismiss the petition for want of jurisdiction.

       Texas courts of appeals have been granted limited original jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221 (West 2004). This Court lacks jurisdiction to grant a petition for a writ of

mandamus against the Hunt County Jail or the Hunt County Sheriff unless the issuance of a writ

of mandamus against him is necessary to enforce our jurisdiction. See Silva v. Klevenhagen, 833
S.W.2d 746, 747 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding). No such allegation

has been made in this case.

       Accordingly, we dismiss the petition for want of jurisdiction.



                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:        June 9, 2015
Date Decided:          June 10, 2015


Do Not Publish


                                                    2